



Letter Regarding Phantom Unit Award Under
CNX Midstream Partners LP 2014 Long-Term Incentive Plan (the “Plan”)
CNX Midstream GP LLC (the “Company”), as the general partner of CNX Midstream
Partners LP (the “Partnership”), hereby grants to the individual identified in
the Grant Notice below (the “Participant”) the following award of Phantom Units
(“Phantom Units”), pursuant and subject to the terms and conditions hereof (the
“Agreement”) and the Plan, the terms and conditions of which are hereby
incorporated into this Agreement by reference.
Except as otherwise expressly provided herein, all capitalized terms used in
this Agreement, but not defined, shall have the meanings provided in the Plan.
GRANT NOTICE
 
 
 
 
Participant:
 
[            ]
 
 
Grant Date:
 
[        ], 20[    ]
 
 
Number of Phantom Units:
 
[        ] Phantom Units
 
 
Vesting of Phantom Units:
 
The Phantom Units shall vest in three equal annual installments on each of the
first three anniversaries of the Grant Date; provided that the Phantom Units
shall be subject to accelerated vesting in certain circumstances as set forth
in Section 4. In the event of a termination of the Participant’s Service for any
reason, all Phantom Units that have not vested prior to or in connection with
such termination of Service shall thereupon automatically be forfeited by the
Participant without further action and for no consideration.
 
 
Issuance Schedule:
 
Vested Phantom Units shall be paid to the Participant in the form of Units as
set forth in and subject to Section 5 below.
 
 
DERs:
 
Each Phantom Unit granted under this Agreement shall be issued in tandem with a
corresponding DER each of which shall entitle the Participant to receive
additional Phantom Units having a value equal to Partnership distributions with
respect to a Unit in accordance with Section 3.

ACKNOWLEDGEMENT
I hereby acknowledge and accept the terms and conditions of this Agreement and
the award evidenced hereby. I further acknowledge and agree that this Agreement
and the provisions of the Plan set forth the entire understanding between the
Company, the Partnership and me regarding my entitlement to receive Units in the
Partnership in connection with this award and supersede all prior oral and
written agreements on that subject.
 





--------------------------------------------------------------------------------





 
 
 
SIGNATURE:
 
 
PRINTED NAME:
 
 
DATED:
 
 
 
CNX Midstream Partners LP
By: CNX Midstream GP LLC (its General Partner)

 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

TERMS AND CONDITIONS
The Phantom Units entitle the Participant to receive Units in the Partnership in
a series of installments over the Participant’s period of continued service with
the Company, the Partnership and any of their Affiliates, subject to the terms
and conditions hereof. Each Phantom Unit that vests represents the right to
receive one Unit as set forth in and subject to the terms of Section 5. Unlike a
typical stock option program, the Units will be issued to the Participant,
without any cash payment from the Participant; provided, however, the
Participant must pay the applicable income and employment withholding taxes, in
accordance with Section 6 below, when due.
The terms and provisions of the award are subject to the provisions of the Plan.
A copy of the Plan has been provided with this Agreement.
Other important features of the award may be summarized as follows:
1. Grant. The Company hereby grants to the Participant, as of the Grant Date, an
award of the number of Phantom Units set forth in the Grant Notice above,
subject to all of the terms and conditions contained in this Agreement and the
Plan. In the event of a conflict between any term or condition contained in this
Agreement and a term or condition of the Plan, the applicable terms and
conditions of the Plan will govern.
2. Phantom Units. Subject to Section 4 below, each Phantom Unit that vests shall
represent the right to receive payment, in accordance with Section 5 below, in
the form of one (1) Unit. Unless and until a Phantom Unit vests, the Participant
will have no right to payment in respect of such Phantom Unit. Prior to actual
payment in respect of any vested Phantom Unit, such Phantom Unit will represent
an unsecured obligation of the Partnership, payable (if at all) only from the
general assets of the Partnership.
3. Grant of Tandem DER. Each Phantom Unit granted hereunder is hereby granted in
tandem with a corresponding DER, which shall remain outstanding from the Grant
Date until the earlier of the payment or forfeiture of the related Phantom Unit,
and which shall be subject to all of the terms and conditions contained in this
Agreement and the Plan. Each vested DER shall entitle the Participant to receive
additional Phantom Units, subject to and in accordance with this Agreement,
having a value equal to any distributions made by the Partnership following the
Grant Date in respect of the Unit underlying the Phantom Unit to which such DER
relates. All such DERs shall be credited to Participant and be deemed reinvested
in additional Phantom Units as of the date of payment of any such distributions
based on the Fair Market Value of a Unit on such date. Each additional Phantom
Unit which results from such deemed reinvestment of DERs granted hereunder shall
be subject to the same vesting, distribution or payment, adjustment and other
provisions which apply to the underlying Phantom Unit to which such additional
Phantom Unit relates. The DER corresponding to a Phantom Unit shall expire upon
the settlement of that





--------------------------------------------------------------------------------





Phantom Unit. Similarly, upon the forfeiture of a Phantom Unit, the DER (and the
DER Account) with respect to such forfeited Phantom Unit shall also be forfeited
without payment of consideration.
4. Vesting and Forfeiture.
(a) Vesting. Subject to Section 4(c) below, the Phantom Units shall vest in such
amounts and at such times as are set forth in the Grant Notice above. Each
additional Phantom Unit which results from deemed reinvestments of DERs pursuant
to Section 3 above shall vest whenever the underlying Phantom Unit to which such
additional Phantom Unit relates vests.
(b) Accelerated Vesting. Notwithstanding Section 4(c) below, the Phantom Units
shall vest in full upon a termination of the Participant’s Service (i) by reason
of the Participant’s death or Disability; (ii) as part of a reduction in force
as specified and implemented by the Company, the Partnership or any of their
Affiliates; or (iii) involuntarily without Cause (as such term is defined in the
Plan) or as a result of his or her resignation for Good Reason, in either case,
within two (2) years following a Change in Control.
For purposes of this Section 4(b), “Good Reason” shall have the meaning set
forth in a written agreement between the Participant on one hand and the
Partnership, the Company or any of their Affiliates on the other hand, provided
that in no event shall any event or occurrence constitute Good Reason for
purposes of this Agreement unless such event or occurrence constitutes a
“material negative change” (within the meaning of Treasury Regulation
1.409A-1(n)(2)) to the Participant in his or her service relationship with the
Company, the Partnership and its Affiliates. In the event the Participant is not
a party to a written agreement containing a definition of “Good Reason” or
similar term, “Good Reason” shall mean the occurrence of one or more of the
following actions without the Participant’s consent: (1) a material reduction in
the duties and responsibilities held by the Participant, except in connection
with a termination of the Participant’s Service for Cause; or (2) a material
reduction in the Participant’s base salary or guideline (target)
bonus; provided, however, that no termination of Service by the Participant
shall constitute a termination for Good Reason unless (a) the Participant has
first provided the Company, the Partnership or its applicable Affiliate with
written notice specifically identifying the acts or omissions constituting the
grounds for Good Reason within thirty (30) days after the Participant has or
should reasonably be expected to have had knowledge of the occurrence thereof,
(b) the Company, the Partnership or its Affiliate, as applicable, has not cured
such acts or omissions within thirty (30) days of its actual receipt of such
notice, and (c) the effective date of the Participant’s termination for Good
Reason occurs no later than ninety (90) days after the initial existence of the
facts or circumstances constituting Good Reason.
Notwithstanding the foregoing, in no event will any special vesting of the
Phantom Units occur should Participant’s Service be terminated for Cause or
should the Participant’s Service end for any reason other than in connection
with one of the accelerated vesting events specified above.
(c) Forfeiture. In the event of a termination of the Participant’s Service for
any reason, all Phantom Units that have not vested prior to or in connection
with such termination of Service shall thereupon automatically be forfeited by
the Participant without further action and without payment of consideration
therefor. No portion of the Phantom Units which has not become vested at the
date of the Participant’s termination of Service shall thereafter become vested.
(d) Payment. Vested Phantom Units shall be subject to the payment provisions set
forth in Section 5 below.
5. Payment of Phantom Units.
(a) Phantom Units. Unpaid, vested Phantom Units shall be paid to the Participant
in the form of Units in a lump-sum as soon as reasonably practical, but not
later than sixty (60) days following the date on which such Phantom Units vest.
Payments of any Phantom Units that vest in accordance herewith shall be made to
the Participant (or in the event of the Participant’s death, to the
Participant’s estate) in whole Units in accordance with this Section 5. In lieu
of the foregoing, the Committee may elect at its discretion to pay some or all
of the Phantom Units in cash equal to the Fair Market Value of the Units that
would otherwise be distributed as of the date of vesting.





--------------------------------------------------------------------------------





(b) Potential Delay. Notwithstanding anything to the contrary in this Agreement,
no amounts payable under this Agreement shall be paid to the Participant prior
to the expiration of the six (6)-month period following his “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) to the extent that the Company determines that paying
such amounts prior to the expiration of such six (6)-month period would result
in a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six (6)-month
period (or such earlier date upon which such amounts can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Participant’s death), such amounts shall be paid to
the Participant.
6. Taxes. The Participant will recognize ordinary income for federal income tax
purposes on the date the Units are actually issued to the Participant, and the
Participant must satisfy the income tax withholding obligation applicable to
that income. The amount of the Participant’s taxable income will be equal to the
Fair Market Value of the Units on the New York Stock Exchange on the issue date
times the number of Units issued to the Participant on that date. The Company
and/or its Affiliates shall have the authority and the right to deduct or
withhold, or to require the Participant to remit to the Company and/or its
Affiliates, an amount sufficient to satisfy all applicable federal, state, local
and foreign taxes (including the Participant’s employment tax obligations)
required by law to be withheld with respect to any taxable event arising in
connection with the Phantom Units and the DERs. In satisfaction of the foregoing
requirement, unless otherwise determined by the Committee, the Company and/or
its Affiliates shall withhold (or provide for the purchase by an affiliate of
the Company of) Units otherwise issuable or payable in respect of such Phantom
Units having a Fair Market Value equal to the sums required to be withheld. In
the event that Units that would otherwise be issued in payment of the Phantom
Units are used to satisfy such withholding obligations, the number of Units
which shall be so withheld shall be limited to the number of Units which have a
Fair Market Value (which, in the case of a broker-assisted transaction, shall be
determined by the Committee, consistent with applicable provisions of the Code)
on the date of withholding equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.
7. Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
8. Transferability.
(a) Neither the Phantom Units nor any right of the Participant under the Phantom
Units may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant (or any permitted transferee) other
than by will or the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, the Partnership and any of their
Affiliates. However, the Participant’s right to receive any Units with respect
to the Phantom Units which remain unissued at the time of the Participant’s
death, may be transferred pursuant to the provisions of the Participant’s will
or the laws of descent and distribution.
(b) Sales of the Units issued to the Participant following the vesting of the
Phantom Units will be subject to any market black-out periods the Company or the
Partnership may impose from time to time and must be made in compliance with the
Company’s or the Partnership’s insider trading policies and applicable
securities laws.
9. Distribution of Units. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units are then
listed, and any applicable federal or state laws, and the Company may cause a
legend or legends to be inscribed on any such certificates or book entry to





--------------------------------------------------------------------------------





make appropriate reference to such restrictions. In addition to the terms and
conditions provided herein, the Company may require that the Participant make
such covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. No fractional Units shall be issued or delivered pursuant to
the Phantom Units and the Committee shall determine, in its discretion, whether
cash, other securities, or other property shall be paid or transferred in lieu
of fractional Units or whether such fractional Units or any rights thereto shall
be canceled, terminated, or otherwise eliminated.
10. Partnership Agreement. Units issued upon payment of the Phantom Units shall
be subject to the terms of the Plan and the Partnership Agreement. Upon the
issuance of Units to the Participant, the Participant shall, automatically and
without further action on his or her part, (i) be admitted to the Partnership as
a Limited Partner (as defined in the Partnership Agreement) with respect to the
Units, and (ii) become bound, and be deemed to have agreed to be bound, by the
terms of the Partnership Agreement.
11. Proprietary Information Covenant. As a condition to Participant’s right and
entitlement to receive Units in respect of the Phantom Units awarded under this
Agreement, Participant agrees to abide by the terms and conditions of the
following proprietary information covenant:
(a) The Participant, the Company and the Partnership agree that certain
materials, including (without limitation) information, data and other materials
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
the Company, the Partnership and their Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participant will
not at any time during or after Participant’s Service with the Company, the
Partnership or any of their Affiliates, disclose or use for the Participant’s
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company, the Partnership and
any of their Affiliates, any proprietary confidential information or trade
secrets, provided that the foregoing shall not apply to information which is not
unique to the Company, the Partnership or any of their Affiliates or which is
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant. The Participant agrees that upon
termination of the Participant’s Service with the Company, the Partnership or
any of their Affiliates for any reason, the Participant will immediately return
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, which in any way relate to the business of the
Company, the Partnership and their Affiliates. The Participant further agrees
that the Participant will not retain or use for the Participant’s own account at
any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company, the Partnership or
any of their Affiliates.
(b) Notwithstanding anything contained herein to the contrary, this Agreement
shall not prohibit disclosure of proprietary confidential information if (i) it
is required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which the Participant’s legal rights and obligations as an
Employee, Consultant or Director, as applicable, or under this Agreement are at
issue; provided, however, that the Participant shall, to the extent practicable
and lawful in any such event, give prior notice to the Company, the Partnership
or their Affiliates of the Participant’s intent to disclose proprietary
confidential information so as to allow the Company, the Partnership or their
Affiliates an opportunity (which the Participant shall not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate.
(c) Notwithstanding the foregoing, nothing in this Agreement is intended to
restrict, prohibit, impede or interfere with Participant providing information
to, or from reporting possible violations of law or regulation to, any
governmental agency or entity, from participating in investigations, testifying
in proceedings regarding the Company’s, the Partnership’s or any of their
Affiliates’ past or future conduct, or from making other disclosures that are
protected under state or federal law or regulation, engaging in any future
activities protected under statutes administered by any government agency
(including but not limited, to the Department of Justice, the Securities and
Exchange Commission (“SEC”), the Congress, and any agency Inspector General), or
from receiving and retaining a monetary award from a government-administered
whistleblower award program. The Participant does not need the prior
authorization of the





--------------------------------------------------------------------------------





Company, the Partnership or any of their Affiliates to make such reports or
disclosures.  The Participant is not required to notify the Company, the
Partnership or any of their Affiliates that the Participant has made any such
reports or disclosures. The Company, the Partnership and their Affiliates
nonetheless assert, and do not waive, their respective attorney-client privilege
over any information appropriately protected by the privilege.
 
12. No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.
13. Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.
14. Tax Consultation. None of the Board, the Committee, the Company, the
Partnership nor any Affiliate of any of the foregoing has made any warranty or
representation to Participant with respect to the tax consequences of the
issuance, holding, vesting, payment, settlement or other occurrence with respect
to the Phantom Units, the DERs, the Units or the transactions contemplated by
this Agreement, and the Participant represents that he or she is in no manner
relying on such entities or their representatives for tax advice or an
assessment of such tax consequences. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the Phantom
Units and DERs granted pursuant to this Agreement. The Participant represents
that the Participant has consulted with his or her tax consultants that the
Participant deems advisable in connection with the Phantom Units and DERs.
15. Amendments, Suspension and Termination. To the extent permitted by the Plan
or Section 18 of this Agreement, this Agreement may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee. Except as provided in the preceding
sentence, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Partnership and the Participant.
16. Lock-Up Agreement. The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed one hundred eighty (180) days
following the effective date of the relevant registration statement filed under
the Securities Act in connection with such public offering, as such underwriter
shall specify reasonably and in good faith. The Company or the Partnership may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended in the discretion of the Company
for up to such number of additional days as is deemed necessary by such
underwriter or the Company or Partnership to continue coverage by research
analysts in accordance with FINRA Rule 2711 or any successor or other applicable
rule.
17. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, any and all regulations
and rules promulgated by the SEC thereunder, and all applicable state securities
laws and regulations. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Phantom Units and DERs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
18. Code Section 409A. None of the Phantom Units, the DERs or any amounts paid
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A of the Code. Nevertheless, to
the extent that the Committee determines that the Phantom Units or DERs may not
be





--------------------------------------------------------------------------------





exempt from (or compliant with) Section 409A of the Code, the Committee may (but
shall not be required to) amend this Agreement in a manner intended to comply
with the requirements of Section 409A of the Code or an exemption therefrom
(including amendments with retroactive effect), or take any other actions as it
deems necessary or appropriate to (a) exempt the Phantom Units or DERs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Phantom Units or DERs, or (b) comply with
the requirements of Section 409A of the Code. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code. Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit hereunder constitutes non-exempt
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and such payment or benefit would otherwise be payable or distributable
hereunder by reason of the Participant’s termination of Service, all references
to the Participant’s termination of Service shall be construed to mean a
Separation from Service, and the Participant shall not be considered to have a
termination of Service unless such termination constitutes a Separation from
Service with respect to the Participant.
19. Adjustments; Clawback. The Participant acknowledges that the Phantom Units
are subject to modification and forfeiture in certain events as provided in this
Agreement and Section 7 of the Plan. The Participant further acknowledges that
the Phantom Units, DERs and Units issuable hereunder, whether vested or unvested
and whether or not previously issued, are subject to clawback as provided in
Section 8(o) of the Plan. In the event of the Participant’s termination of
Service for “Cause” (as defined in the Plan), or the Participant’s breach of the
proprietary information covenant set forth in Section 11, then not only will the
Participant’s award be cancelled with respect to any unvested Phantom Units at
the time subject to the award, but the Participant will also forfeit all of the
Participant’s right, title and interest in and to any Phantom Units which have
vested under the award and any Units which are held by the Participant at that
time. The certificates for any vested Units held by the Participant at the time
of such termination must be promptly returned to the Company or the Partnership,
and the Company or the Partnership will, in addition, impose an immediate stop
transfer order with respect to such certificates. Accordingly, upon such
termination of the Participant’s Service or breach of the proprietary
information covenant set forth in Section 11, the Participant will cease to have
any further right or entitlement to receive or retain the Units subject to the
Participant’s forfeited award. In addition, to the extent the Participant has
sold any Units within the six (6)-month period ending with the date of the
Participant’s termination of Service for Cause or the Participant’s breach of
the proprietary information covenant set forth in Section 11 or at any time
thereafter, then the Participant will be required to repay to the Company or the
Partnership, within ten (10) days after receipt of written demand from the
Company or the Partnership, the cash proceeds the Participant received upon each
such sale, provided such demand is made by the Company or the Partnership within
one year after the date of that sale.
20. Successors and Assigns. The Company or the Partnership may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and the
Partnership. Subject to the restrictions on transfer contained herein, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
21. Failure to Enforce Not A Waiver: The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
22. Entire Agreement: Except as may otherwise be provided in this Agreement,
this Agreement and the Plan are: (i) intended to be the final, complete, and
exclusive statement of the terms of the agreement between the Participant, the
Company and the Partnership with regard to the subject matter of this Agreement;
(ii) supersede all other prior agreements, communications, and statements,
whether written or oral, express or implied, pertaining to that subject matter;
and (iii) may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, oral or written, and may not be explained or
supplemented by evidence of consistent additional terms.
 
23. Governing Law. The validity, construction, and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware without regard to its
conflicts of laws principles.
24. Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
 



